FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 1 of 49 PageID
                                                                     RECEIVED    #: 21903/09/2017
                                                                              NYSCEF:




                                             1 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 2 of 49 PageID
                                                                     RECEIVED    #: 22003/09/2017
                                                                              NYSCEF:




                                             2 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO. 1:20-cv-02343-RRM
                 27               Document 5-2 Filed 07/22/20 Page 3 of 49 PageID
                                                                      RECEIVED    #: 22103/09/2017
                                                                               NYSCEF:




                                             3 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO. 1:20-cv-02343-RRM
                 27               Document 5-2 Filed 07/22/20 Page 4 of 49 PageID
                                                                      RECEIVED    #: 22203/09/2017
                                                                               NYSCEF:




                                             4 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 5 of 49 PageID
                                                                     RECEIVED    #: 22303/09/2017
                                                                              NYSCEF:




                                             5 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 6 of 49 PageID
                                                                     RECEIVED    #: 22403/09/2017
                                                                              NYSCEF:




                                             6 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 7 of 49 PageID
                                                                     RECEIVED    #: 22503/09/2017
                                                                              NYSCEF:




                                             7 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO. 1:20-cv-02343-RRM
                 27               Document 5-2 Filed 07/22/20 Page 8 of 49 PageID
                                                                      RECEIVED    #: 22603/09/2017
                                                                               NYSCEF:




                                             8 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                27               Document 5-2 Filed 07/22/20 Page 9 of 49 PageID
                                                                     RECEIVED    #: 22703/09/2017
                                                                              NYSCEF:




                                             9 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 10 of 49 PageID
                                                                     RECEIVED     #: 22803/09/2017
                                                                              NYSCEF:




                                            10 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 11 of 49 PageID
                                                                     RECEIVED     #: 22903/09/2017
                                                                              NYSCEF:




                                            11 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 12 RECEIVED
                                                                     of 49 PageID #: 23003/09/2017
                                                                              NYSCEF:




                                            12 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 13 of 49 PageID
                                                                     RECEIVED     #: 23103/09/2017
                                                                              NYSCEF:




                                            13 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 14 of 49 PageID
                                                                     RECEIVED     #: 23203/09/2017
                                                                              NYSCEF:




                                            14 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 15 of 49 PageID
                                                                     RECEIVED     #: 23303/09/2017
                                                                              NYSCEF:




                                            15 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 16 of 49 PageID
                                                                     RECEIVED     #: 23403/09/2017
                                                                              NYSCEF:




                                            16 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 17 of 49 PageID
                                                                     RECEIVED     #: 23503/09/2017
                                                                              NYSCEF:




                                            17 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 18 of 49 PageID
                                                                     RECEIVED     #: 23603/09/2017
                                                                              NYSCEF:




                                            18 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 19 of 49 PageID
                                                                     RECEIVED     #: 23703/09/2017
                                                                              NYSCEF:




                                            19 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 20 of 49 PageID
                                                                     RECEIVED     #: 23803/09/2017
                                                                              NYSCEF:




                                            20 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 21 of 49 PageID
                                                                     RECEIVED     #: 23903/09/2017
                                                                              NYSCEF:




                                            21 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 22 RECEIVED
                                                                     of 49 PageID #: 24003/09/2017
                                                                              NYSCEF:




                                            22 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 23 of 49 PageID
                                                                     RECEIVED     #: 24103/09/2017
                                                                              NYSCEF:




                                            23 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 24 of 49 PageID
                                                                     RECEIVED     #: 24203/09/2017
                                                                              NYSCEF:




                                            24 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 25 of 49 PageID
                                                                     RECEIVED     #: 24303/09/2017
                                                                              NYSCEF:




                                            25 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 26 of 49 PageID
                                                                     RECEIVED     #: 24403/09/2017
                                                                              NYSCEF:




                                            26 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 27 of 49 PageID
                                                                     RECEIVED     #: 24503/09/2017
                                                                              NYSCEF:




                                            27 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 28 of 49 PageID
                                                                     RECEIVED     #: 24603/09/2017
                                                                              NYSCEF:




                                            28 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 29 RECEIVED
                                                                     of 49 PageID #: 24703/09/2017
                                                                              NYSCEF:




                                            29 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 30 of 49 PageID
                                                                     RECEIVED     #: 24803/09/2017
                                                                              NYSCEF:




                                            30 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 31 of 49 PageID
                                                                     RECEIVED     #: 24903/09/2017
                                                                              NYSCEF:




                                            31 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 32 of 49 PageID
                                                                     RECEIVED     #: 25003/09/2017
                                                                              NYSCEF:




                                            32 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 33 of 49 PageID
                                                                     RECEIVED     #: 25103/09/2017
                                                                              NYSCEF:




                                            33 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 34 of 49 PageID
                                                                     RECEIVED     #: 25203/09/2017
                                                                              NYSCEF:




                                            34 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 35 of 49 PageID
                                                                     RECEIVED     #: 25303/09/2017
                                                                              NYSCEF:




                                            35 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 36 of 49 PageID
                                                                     RECEIVED     #: 25403/09/2017
                                                                              NYSCEF:




                                            36 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 37 of 49 PageID
                                                                     RECEIVED     #: 25503/09/2017
                                                                              NYSCEF:




                                            37 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 38 RECEIVED
                                                                     of 49 PageID #: 25603/09/2017
                                                                              NYSCEF:




                                            38 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 39 of 49 PageID
                                                                     RECEIVED     #: 25703/09/2017
                                                                              NYSCEF:




                                            39 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 40 RECEIVED
                                                                     of 49 PageID #: 25803/09/2017
                                                                              NYSCEF:




                                            40 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 41 of 49 PageID
                                                                     RECEIVED     #: 25903/09/2017
                                                                              NYSCEF:




                                            41 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 42 of 49 PageID
                                                                     RECEIVED     #: 26003/09/2017
                                                                              NYSCEF:




                                            42 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 43 of 49 PageID
                                                                     RECEIVED     #: 26103/09/2017
                                                                              NYSCEF:




                                            43 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 44 of 49 PageID
                                                                     RECEIVED     #: 26203/09/2017
                                                                              NYSCEF:




                                            44 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 45 RECEIVED
                                                                     of 49 PageID #: 26303/09/2017
                                                                              NYSCEF:




                                            45 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 46 of 49 PageID
                                                                     RECEIVED     #: 26403/09/2017
                                                                              NYSCEF:




                                            46 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 47 of 49 PageID
                                                                     RECEIVED     #: 26503/09/2017
                                                                              NYSCEF:




                                            47 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 48 of 49 PageID
                                                                     RECEIVED     #: 26603/09/2017
                                                                              NYSCEF:




                                            48 of 49
FILED: KINGS COUNTY CLERK 03/09/2017 09:46 AM                               INDEX NO. 506127/2016
         Case
NYSCEF DOC. NO.1:20-cv-02343-RRM
                 27              Document 5-2 Filed 07/22/20 Page 49 of 49 PageID
                                                                     RECEIVED     #: 26703/09/2017
                                                                              NYSCEF:




                                            49 of 49
